 Case: 4:20-cv-00930-MTS Doc. #: 39 Filed: 05/25/21 Page: 1 of 1 PageID #: 198




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JANE DOE,                                               )
                                                        )
                        Plaintiff,                      )
                                                        )       No. 4:20-CV-00930-MTS
        v.                                              )
                                                        )
JEREMY STEEN, ZACHARY TUNISON,                          )
ERIC BROTHERTON, AND                                    )
LINCOLN COUNTY,                                         )
                                                        )
                        Defendants.                     )



                                     NOTICE OF SETTLEMENT

        Comes now Plaintiff and hereby notifies the Court that the parties have reached a

settlement.


                                                By: /s/ John D. James_________
                                                   John D. James, #61070
                                                   14 Richmond Center Court
                                                   St. Peters, MO 63376
                                                   Telephone: (636) 397-2411
                                                   Facsimile: (636) 397-2799
                                                   cjlaw@charliejames.com
                                                   Attorney for Plaintiff



                                     CERTIFICATE OF SERVICE

        I hereby certify that a copy of the above and foregoing was electronically filed and e-notice
sent to: the Clerk of the Court using the CM/ECF system and served upon all parties of record via the
Court’s electronic filing system, on this 25 th day of May, 2021.
